1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   JESUS TORRES,                               )    Case No. EDCV 17-2359-SVW (JEM)
                                                 )
12                        Petitioner,            )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   J. SULLIVAN, Warden,                        )
                                                 )
15                        Respondent.            )
                                                 )
16

17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21   DATED:     April 18, 2019
                                                          STEPHEN V. WILSON
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
